Exhibit 10.2

FIRST AMENDMENT TO ADVANCE FORMULA AGREEMENT

This First Amendment to restated Advance Formula Agreement (this “Amendment”) is
entered into as of this 10th day of August, 2012, by and between COMERICA BANK
(“Bank”), a Texas banking association and an authorized foreign bank under the
Bank Act (Canada), and MANITEX LIFTKING, ULC, an Alberta corporation (“Debtor”).

Recitals:

A. Debtor executed and delivered to Bank that certain restated Advance Formula
Agreement dated on or about December 23, 2011 (the “Advance Formula Agreement”).

B. Debtor and Bank desire to amend the Advance Formula Agreement upon the
following terms and conditions.

NOW THEREFORE, for good and valuable consideration, Bank and Debtor agree as
follows:

1. DEFINITIONS

1.1. Capitalized terms used herein and not defined to the contrary have the
meanings given them in the Advance Formula Agreement.

2. AMENDMENT TO ADVANCE FORMULA AGREEMENT

 

  2.1. Section 2 of the Advance Formula Agreement is amended and restated in its
entirety as follows:

 

  “2. ADVANCE FORMULA. Debtor warrants and agrees that Debtor’s indebtedness to
Bank for the Formula Loans shall never exceed the sum of, without duplication:

 

  (a) eighty five percent (85%) of its Eligible Accounts (as hereinafter
defined); plus

 

  (b) the sum of (x) the lesser of (i) the Work In Process Advance Rate of its
Work-in-Process Eligible Inventory (as hereinafter defined) which is properly
classified under GAAP as work-in-process Inventory, or (ii) the Work In Process
Inventory Cap; plus (y) fifty percent (50%) of its Eligible Inventory (excluding
Work-in-Process Eligible Inventory included in paragraph (b) above) (as
hereinafter defined); provided, however, the sum of amounts determined under
(x) plus the amount determined under (y) shall not exceed Five Million Canadian
Dollars ($5,000,000); minus

 

  (c) Priority Payables (as hereinafter defined)

in each case less customary exclusions and reserves (the “Advance Formula”).

 

  2.2. Paragraphs (i) and (j) of Section 4 “Eligible Account” of the Advance
Formula Agreement are amended and restated in its entirety as follows:

“(i) it is not owing by an Account Debtor which (i) does not maintain its chief
executive office in the United States of America or Canada, (ii) is not
organized under the laws of the



--------------------------------------------------------------------------------

United States of America or Canada, or any state or province thereof, as
applicable, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality or other instrumentality or
agency thereof; provided, however, Accounts owing by Canadian Commercial
Corporation, a Crown corporation of the Government of Canada (“CCC”), Canadian
Department of National Defence, a department of the Government of Canada
(“Department of Defence”), the US State Department – GSO, the USA CE Finance
Center and the United Nations, are included as Eligible Accounts;

(j) it is not an Account owing by the United States of America or Canada or any
state, province or political subdivision thereof, or by any department, agency,
public body corporate or other instrumentality or agency of any of the
foregoing, unless all necessary steps are taken to comply with the Federal
Assignment of Claims Act of 1940, as amended, the Financial Administration Act
(Canada), as amended or with any comparable state or provincial law, as
applicable, and all other necessary steps are taken to perfect Bank’s security
interest in such Account; provided, however, Accounts owing by CCC, Department
of Defence, the US State Department – GSO, the USA CE Finance Center and the
United Nations, are included as Eligible Accounts;”

 

  2.3. The following definition contained in Section 5 of the Advance Formula
Agreement is amended and restated in its entirety as follows:

“ ‘Work-In-Process Inventory Cap’ shall mean Six Hundred Twenty Five Thousand
Canadian Dollars ($625,000).”

3. REPRESENTATIONS

Debtor hereby represents and warrants that:

3.1. Execution, delivery and performance of this Amendment and any other
documents and instruments required under this Amendment or the Advance Formula
Agreement are within Debtor’s powers, have been duly authorized, are not in
contravention of law or the terms of Debtor’s by-laws, and do not require the
consent or approval of any governmental body, agency, or authority.

3.2. This Amendment and the Advance Formula Agreement, as amended by this
Amendment, and any other documents and instruments (“Documents”) required under
this Amendment or the Advance Formula Agreement, when issued and delivered under
this Amendment or the Advance Formula Agreement, will be valid and binding in
accordance with their terms.

3.3. To the knowledge of Debtor, except as previously disclosed to Bank in
writing, no Default or Event of Default (as such terms are defined under the
letter agreement by and between Bank and Debtor dated December 23, 2011 (“Letter
Agreement”) and Loan Documents (as such term is defined in the Letter
Agreement), or condition or event which, with the giving of notice or the
running of time, or both, would constitute a Default or Event of Default under
the Letter Agreement or Loan Documents, has occurred and is continuing as of the
date hereof.

4. MISCELLANEOUS

4.1. This Amendment may be executed in as many counterparts as Bank and Debtor
deem convenient, and shall be deemed to have become effective upon delivery to
Bank of all counterparts hereof, executed by Debtor and Bank.

 

2



--------------------------------------------------------------------------------

4.2. Debtor and Bank acknowledge and agree that, except as specifically amended
and/or waived herein and hereby, all of the terms and conditions of the Advance
Formula Agreement remain in full force and effect in accordance with their
original terms.

4.3. Debtor shall pay all of Bank’s legal costs and expenses (including legal
fees and expenses) incurred in the negotiation, preparation and closing hereof.

4.4. Except as specifically set forth herein, nothing in this Amendment shall
constitute, or be interpreted or construed to constitute, a waiver of any right
or remedy of Bank, or of any Default or Event of Default under the Letter
Agreement or Loan Documents whether now existing or hereafter arising and
whether now known or hereafter discovered by or disclosed to Bank.

4.5. Bank expressly reserves the right to exercise any or all rights and
remedies provided under the Loan Documents and Documents and applicable law
except as modified herein. Bank’s failure to immediately exercise such rights
and remedies shall not be construed as a waiver or modification of those rights
or an offer of forbearance.

[signatures on following page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to Advance Formula Agreement has been
executed as of the day first stated above.

 

  DEBTOR: Debtor’s Chief Executive Office Address:     9725 Industrial Drive.  
MANITEX LIFTKING, ULC Bridgeview, Illinois     60455       By:   /s/ David H.
Gransee     SIGNATURE OF   Its:   VP &CFO         TITLE    

Accepted and Approved:

COMERICA BANK

 

By:   /s/ Omer Ahmed   SIGNATURE OF OMER AHMED Its:   Portfolio Manager

 

4